DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending and examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 10,825,529 to Hsu et al. (hereafter Hsu) in view of PGPub. 2016/0118126 to Moon et al. (hereafter Moon).
Regarding independent claim 1, Hsu teaches a method of operating a memory system including memory cells, the method comprising: 
detecting a fast cell among the memory cells  after preprogramming and erasing  the memory cells to define a first threshold voltage for each of the memory cells, wherein the fast cell has a threshold voltage less than or equal to a second threshold voltage less than the first threshold voltage (FIGS. 3-4: pre-program the block in step 302, erase sector(i) in step 304, and identifying a cell with a threshold voltage below a second erase verify level VL lower than first erase verify level EV in 306); and 

Hsu doesn’t teach the strike through limitations.
Moon teaches a method of operating a memory system comprising over-programming the fast cell to set a threshold voltage of the fast cell to a third threshold voltage greater than the second threshold voltage (FIGS. 8A-8B: fast cells are programmed with supplemental program pulse Vpgm_S3, see paragraphs [0088]-[0091], wherein Vvfy_S3 is seen greater than erase verify voltage of state E0).
Since Hsu and Moon are both from the same field of endeavor, the purpose disclosed by Moon would have been recognized in the pertinent art of Hsu.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to over-programming fast cells of Hsu as suggested in Moon in order to compensating for a faster charge loss in fast cells (see Hsu, FIGS. 3-4 and paragraphs [0063]-[0065]).
Regarding dependent claim 2, Moon teaches wherein the memory cells include a normal cell, and the method further comprises normal programming the normal memory cell (cells that are not subject to supplemental programming).
Regarding dependent claim 3, Moon teaches wherein each of the over-programming and the normal programming is performed using an incremental step pulse program (ISPP) (see FIG. 8B).
Regarding dependent claim 4, Moon teaches wherein an increment step for voltage pulses applied during over-programming is greater than an increment step for voltage pulses applied during the normal programming (FIG. 7: because first supplemental program voltage Vpgm_S1 is equal to or lower than Vpgm4, while second supplemental voltage Vpgm_S2 is equal to or lower than Vpgm8, see paragraphs [0084]-[0085]).
Regarding dependent claim 5, Moon teaches wherein a start voltage level for a voltage pulse applied during the over-programming is greater than a start voltage level for a voltage pulse applied during the normal programming (FIG. 7: because first supplemental program voltage start at Vpgm_S1, which is equal to or lower than Vpgm4, and obviously greater than Vpgm1, see paragraph [0084]).
Regarding dependent claim 6, Moon teaches wherein a number of voltage pulses applied during the over- programming is greater than a number of voltage pulses applied during the normal programming (FIG. 7: because the fast memory cells are programed with normal PGM, in additional to supplementary PGM).
Regarding dependent claim 7, Moon teaches wherein a level of a verification voltage applied during the over-programming is greater than a level of the verification voltage applied during the normal programming (FIG. 8B: Vvfy_S3>VvfyS3).
Regarding dependent claim 8, Hsu teaches wherein an erase speed for the fast cell is faster than an erase speed for the normal cell (FIG. 4: because fast cell(s) are far left than normal cell(s) after the same erase sequence, see 5:20-28).
Regarding independent claim 9, Hsu teaches a memory controller of a memory device including memory cells, the memory controller comprising: 
an over-program controller (FIG. 1: controller 169) configured to preprogram and then erase the memory cells such that each of the memory cells has a first threshold voltage level, wherein fast cells are detected among the memory cells according to a threshold voltage less than or equal to a second threshold voltage less than the first threshold voltage (FIGS. 3-4: pre-program the block in step 302, erase sector(i) in step 304, and identifying a cell with a threshold voltage below a second erase verify level VL lower than first erase verify level EV in 306); and 
a processor configured to generate fast cell information identifying the fast cells among the memory cells and store the fast cell information in a buffer (FIG. 1 and 3: identifying fast cells and storing address in registers 191), 

Hsu doesn’t teach the strike through limitations.
Moon teaches a controller (FIG. 1: control logic 150) configured to control the over- programming of the fast cells and normal programming of normal cells among the memory cells (FIGS. 8A-8B: fast cells are programmed with supplemental program pulse Vpgm_S3 and verified with higher verify voltage Vvfy_S3, see paragraphs [0088]-[0091]).
Since Hsu and Moon are both from the same field of endeavor, the purpose disclosed by Moon would have been recognized in the pertinent art of Hsu.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to over-programming fast cells of Hsu as suggested in Moon in order to compensating for a faster charge loss in fast cells (see Hsu, FIGS. 3-4 and paragraphs [0063]-[0065]).
Regarding dependent claim 10, Moon teaches a host interface (FIG. 20: host I/F 2250) configured to receive a program request identifying the memory cells and memory cell information characterizing the memory cells (for performing program operation in FIGS. 8A-8B).  Hsu teaches first target cells among the memory cells based on the memory cell information on the fast cell information (FIG. 1: from registers 191).
Regarding dependent claims 11-12, Hsu implicitly teaches wherein the first target cells correspond to any one of an intersection, union, difference, and symmetric difference between sets of the fast cells and second target cells; wherein the second target cells include at least one of the memory cells to be programmed and at least one memory cell at a predetermined position in a memory cell array of the memory device (because fast cells are results of defective/deteriorated/structural different memory cells occurred anywhere in the memory array; difference or similarity in any sets of fast cells are possible).
Regarding dependent claim 13, Moon teaches wherein the over-program controller is further configured to control the memory device such that threshold voltage levels of memory cells in a first program state among the first target cells are set to a second threshold voltage level greater than the first threshold voltage level (FIGS. 8A-8B: fast cells are programmed with supplemental program pulse Vpgm_S3 and verified with Vvfy_S3, which is higher than VvfyS3, see paragraphs [0088]-[0091]).
Regarding dependent claim 14, Moon teaches wherein the memory cells are triple level memory cells (TLC), and the first program state is a seventh program state P7 for the TLC (see FIG. 13A).
Regarding dependent claim 15, Moon teaches wherein the memory device is configured to be programmed using an incremental step pulse program (ISPP) method (see FIG. 8B), and the over-program controller is further configured to increase at least one of an increment step for voltage pulses applied to the first target cells, a start voltage level for a voltage pulse, a number of voltage pulses, and a level of a verification voltage (e.g. increasing a level of verification voltage Vvfy_S3, which is higher than VvfyS3).
Regarding dependent claim 16, Hsu teaches wherein the memory cell information includes position information identifying a position for each memory cell relative to a channel hole, and the over-program controller is further configured to determine the first target cells based on the position information (FIG. 1: addresses of fast cells are stored in registers, wherein an address is seen as position information of a memory cell).

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Moon in view of US 9,128,822 to Michael et al. (hereafter Michael).
	Regarding independent claim 17, Hsu teaches a memory device comprising: 
a memory cell array including a first block of first memory cells and a second block of second memory cells (FIG. 2: e.g. block #1 and block #2); and 
control logic configured to preprogram and then erase the first memory cells such that each of the first memory cells has a first threshold voltage level, wherein fast cells are detected among the memory cells according to a threshold voltage less than or equal to a second threshold voltage less than the first threshold voltage (FIGS. 3-4: pre-program the block in step 302, erase sector(i) in step 304, and identifying a cell with a threshold voltage below a second erase verify level VL lower than first erase verify level EV in 306), 
wherein the control logic is further configured to generate fast cell information associated with the fast cells and store the fast cell information in registers (FIG. 1 and 3: identifying fast cells and storing address in registers 191), 
Hsu doesn’t teach the strike through limitations.
Moon teaches a controller (FIG. 1: control logic 150), upon receiving a program command directed to memory cells, configured to control the over- programming of the fast cells and normal programming of normal cells among the memory cells (FIGS. 8A-8B: fast cells are programmed with supplemental program pulse Vpgm_S3 and verified with higher verify voltage Vvfy_S3, see paragraphs [0088]-[0091]).
Michael teaches a memory array comprising a plurality of memory blocks, wherein one of the blocks are used to store meta data, such as LUT table (FIG. 2: LUT information block).
Since Hsu, Moon and Michael are all from the same field of endeavor, the purpose disclosed by Moon and Michael would have been recognized in the pertinent art of Hsu.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to:
over-programming fast cells of Hsu as suggested in Moon in order to compensating for a faster charge loss in fast cells (see Hsu, FIGS. 3-4 and paragraphs [0063]-[0065]).
to store fast cells information in some block of the same memory array as suggested by Michael to the memory array of Hsu for later use if needed.
Regarding dependent claim 18, Moon teaches wherein a threshold voltage level for the fast cells following the over-programming is greater than a threshold voltage level following a normal programming of normal cells among the first memory cells (FIG. 8B: Vvfy_S3> VvfyS3).
Regarding dependent claim 19, Moon teaches wherein the over-programming and the normal programming are respectively performed using an incremental step pulse program (ISPP) method (see FIG. 8B), and the control logic is further configured to increase at least one of an increment step for voltage pulses, a start voltage level for a voltage pulse, a number of voltage pulses, and a level of a verification voltage (e.g. increasing a level of verification voltage Vvfy_S3, which is higher than VvfyS3).

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to dependent claim 20: wherein the control logic is further configured to compare a number of the fast cells to a reference threshold value, and stores the fast cell information in the second memory cells block only if the number of fast cells is greater than the reference threshold value.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANTHU NGUYEN whose telephone number is (571)272-1881. The examiner can normally be reached M-F: 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 26, 2022

/VANTHU T NGUYEN/Primary Examiner, Art Unit 2824